TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 26, 2018



                                     NO. 03-18-00062-CR


                                     Ex parte Jolando King




       APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Appellant has filed

a motion to withdraw his appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.